                                     Case 2:19-cv-01302-TLN-CKD Document 27 Filed 11/16/20 Page 1 of 2


                              1   COHELAN KHOURY & SINGER
                                  Timothy D. Cohelan (SBN 60827)
                              2   tcohelan@ckslaw.com
                                  Isam C. Khoury (SBN 58759)
                              3
                                  ikhoury@ckslaw.com
                              4   J. Jason Hill (SBN 179630)
                                  jhill@ckslaw.com
                              5   605 “C” Street, Suite 200
                                  San Diego, CA 92101
                              6   Tel: (619) 595-3001/Fax: (619) 595-3000
                              7   Attorneys for Plaintiff KEITH SCHRENK, dba “THE CAR BARN,”
                                  on behalf of himself, all others similarly situated
                              8

                              9                               UNITED STATES DISTRICT COURT

                             10       FOR THE EASTERN DISTRICT OF CALIFORNIA- SACRAMENTO DIVISION

                             11   KEITH SCHRENK, dba “THE CAR                  )   Case No. 2:19-cv-01302-TLN (CKD)
                                  BARN,” on behalf of himself and all other    )
                             12   persons similarly situated,                  )
                                                                               )   ORDER CONTINUING BRIEFING AND
                             13
COHELAN KHOURY & SINGER




                                                Plaintiffs,                    )   HEARING ON DEFENDANTS’ MOTION
                             14                                                )   TO DISMISS FIRST AMENDED
   605 C Street, Suite 200
    San Diego, CA 92101




                                         vs.                                   )   COMPLAINT
                             15                                                )
                                  CARVANA, LLC, an Arizona Limited             )
                             16   Liability Company; CARVANA GROUP,            )
                                                                                   Complaint filed:     May 24, 2019
                                  LLC, a Delaware Limited Liability            )
                             17                                                    Removal date:        July 12, 2019
                                  Company; and DOES 1 through 100,             )
                                                                                   Trial Date:          Not set
                             18   Inclusive,                                   )
                                                                               )
                             19                 Defendants.                    )
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                         Order Continuing Briefing and Hearing on Motion to Dismiss First Amended Complaint
                                                                 Case No. 2:19-cv-01302-TLN (CKD)
                                     Case 2:19-cv-01302-TLN-CKD Document 27 Filed 11/16/20 Page 2 of 2


                              1          Before this Court is an Ex Parte Application that was filed by Plaintiff Keith Schrenk,

                              2   dba “THE CAR BARN” (“Plaintiff”) requesting that the Court continue the briefing and

                              3   hearing on Defendants’ Motion to Dismiss First Amended Complaint. For good cause shown,

                              4   Plaintiff’s Ex Parte Application is GRANTED and the Court hereby orders as follows:

                              5          1.     The deadline for Plaintiff to file an opposition to the Motion to Dismiss the First

                              6   Amended Complaint is continued from November 16, 2020 to November 23, 2020.

                              7          2.     The deadline for Defendants to file a Reply to the Motion to Dismiss the First

                              8   Amended Complaint is continued from December 4, 2020 to December 11, 2020.

                              9          3.     The hearing on the Motion to Dismiss the First Amended Complaint is continued

                             10   from December 17, 2020 to February 18, 2021 at 2:00 p.m.

                             11   IT IS SO ORDERED.

                             12

                             13   DATED: November 13, 2020
COHELAN KHOURY & SINGER




                             14                                                            Troy L. Nunley
   605 C Street, Suite 200
    San Diego, CA 92101




                                                                                           United States District Judge
                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                 -1-
                                         Order Continuing Briefing and Hearing on Motion to Dismiss First Amended Complaint
                                                                 Case No. 2:19-cv-01302-TLN (CKD)
